SULLIVAN, PJ.
It will be observed that the first phrase of the ordinance is the basic feature of the remaining language of the provision and all other words, phrases and clauses in the ordinance relate to the first phrase which is as follows: “In every tenement house.” Now then, it is necessary in order to ascertain whether the provisions of the ordinance are complied with, to determine first whether the things required are in the tenement because if they are not in the tenement they are out of the tenement, and therefore there is a legislative deficiency which leaves the ordinance to apply only to the interior of the building. The defective lighting of the premises relate to the areaway where the outside stairs and porches are located and therefore it.is a requirement that does not relate to the interior of the tenement. The word “in” is capable of but one meaning and that is the inside of the building proper. In other words, the interior and not the exterior.
Holding these views it is our judgment that the lower court ruled rightly and thus holding, the judgment of the lower court is hereby affirmed.
(Vickery and Levine, JJ., concur.